                         Case 1:21-mj-00504-REB Document 1-3 Filed 04/15/21 Page 1 of 1
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District
                                                 __________      of Columbia
                                                            District  of __________

                  United States of America
                             v.                                    )
                     Duke Edward Wilson                            )        Case No.
                         06/04/1954                                )
                                                                   )
                                                                   )
                                                                   )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Duke Edward Wilson                                                                                 ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment        u Information        u Superseding Information             ✔ Complaint
                                                                                                                     u
u Probation Violation Petition             u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Title 18 U.S.C. Sections 111(a)(1) (assaulting a federal agent); 231(a)(3) (civil disorders), 1752(a)(1) and (2) (unlawful
  entry on restricted buildings or grounds), 1512(c)(2) (obstruction of an official proceeding); and Title 40 U.S.C. 5104(e)(2)
  (D) & (G) (violent entry, disorderly conduct, and other offenses on capitol grounds)




Date:         04/13/2021
                                                                                          Issuing officer’s signature

City and state:       Washington, D.C.                                                    Robin M. Meriweather
                                                                                            Printed name and title


                                                                 Return

           This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          .

Date:
                                                                                         Arresting officer’s signature



                                                                                            Printed name and title
